Citation Nr: 1203231	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-37 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee condition. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a left elbow condition. 


REPRESENTATION

Appellant represented by:	Kimberly J. Syfrett, Attorney


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2004 to July 2005, with additional reserve service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) that, in pertinent part, denied the Veteran's claims for service connection for a left elbow condition, tinnitus, and a right knee condition.

The Board notes that subsequent to the issuance of the most recent supplemental statement of the case, additional VA treatment reports have been associated with the claims file.  A waiver of the RO's initial consideration of this evidence was not provided.  However, these reports do not pertain to the Veteran's claimed left elbow condition or tinnitus.  To the extent that the VA treatment reports mention the history of these claimed conditions, such information is cumulative of evidence which was already of record and which was previously considered by the RO.  Therefore, a solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c) (2011). 

The issue of entitlement to service connection for a left elbow condition is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  On January 12, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal of the issue of entitlement to service connection for a right knee condition is requested.


2.  Tinnitus was not shown in service and the preponderance of the competent and credible evidence indicates that any current tinnitus is not related to service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a right knee condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Service Connection for a Right Knee Condition

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeal on the issue of entitlement to service connection for a right knee condition in correspondence received by the Board on January 12, 2012.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue of entitlement to service connection for a right knee condition and it is dismissed.



II.	Service Connection for Tinnitus

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a February 2008 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA treatment records, the reports of VA examinations, private treatment reports, buddy statements, and statements from the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by responding to notices, reporting for VA examinations, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran contends that he has tinnitus as a result of noise exposure from diesel engines, generators, weapons fire, and detonation of munitions while deployed during active service.  He asserts that he began having tinnitus during service in 2004 while firing his weapon.  The Veteran's DD Forms 214 indicate that his primary specialty title was "motor transport operator."  Additionally, he had service in Kuwait from February 24, 2004 to May 20, 2004 and from August 2, 2004 to October 9, 2004, and in Iraq from October 9, 2004 to June 4, 2005.

After reviewing the evidence of record, the Board finds that service connection for tinnitus is not warranted because the preponderance of the evidence weighs against finding a nexus between his current tinnitus and active service. 

While the Veteran reports that his tinnitus began while firing his weapon during service in 2004, the service treatment records are negative for any complaints, findings, or treatment with regards to tinnitus.  More importantly, in a May 2004 post-deployment health assessment, the Veteran denied having ringing of the ears at that time or anytime during the deployment.  In a June 2005 post-deployment health assessment, the Veteran again reported that he did not have ringing of the ears at that time or anything during that deployment.  On a post-deployment health reassessment subsequent to the Veteran's June 2005 theater departure, he reported being exposed to loud noises while deployed.  Audiological test results during service showed the Veteran's hearing threshold levels to be within normal limits.

In a May 2004 memorandum, the Veteran's Commander stated that while deployed to Kuwait, their camp's power was produced by generators that ran continuously, thus creating deafening noise levels.  

VA treatment records dating since the Veteran's active service are negative for complaints, findings, or treatment with regards to tinnitus.

The Veteran was provided with a VA audiological examination in August 2008, during which the Veteran's claims file was reviewed.  The examining audiologist noted that the Veteran's service treatment records show hearing within normal limits bilaterally throughout military service, and noted that the Veteran denied the presence of tinnitus in a post-deployment questionnaire dated in May 2004.  The examiner also observed that no complaint or diagnosis of tinnitus was found.  

The examiner stated that the Veteran's chief complaint was bilateral hearing loss and that the Veteran reported difficulty hearing "certain voices" in background noise.  The Veteran reported that he served actively in the Army National Guard in 2003 to 2004 and from 2004 to 2005.  He reported military noise exposure to diesel engines as a truck driver, and to generators, weapons fire, and detonations of munitions while deployed to the Middle East on two separate occasions.  There was a positive history of civilian occupational noise exposure to diesel engines as a truck driver.  The Veteran was unemployed at that time.  Recreationally, he had a history of hunting and target shooting, and hearing protection was not worn during those activities.  He denied any significant history of ear infection, ear surgery, or family incidence of hearing impairment.  According to the Veteran, medical history is positive for migraine headaches.  The Veteran endorsed a history of bilateral tinnitus that was recurrent but not constant.  He stated that it began in 2004 "during firing of my weapon."

Audiological testing revealed normal hearing sensitivity at 250 Hertz to 8,000 Hertz bilaterally.  Speech recognition threshold scores and puretone averages were in agreement, suggesting good inter-test consistency.  Otoscopic examination was unremarkable.  Tympanometry revealed normal middle ear function in both ears.  Acoustic reflexes supported the pure tone findings.  Word recognition scores were excellent at 100 percent bilaterally.  The examiner indicated that the audiological test results were clinically normal bilaterally.  The examiner noted that the Veteran also reports recurrent tinnitus which occurs an average of 2 to 3 times per week for an average duration of several minutes per episode.  He stated that the tinnitus can be annoying at times.  The examiner opined that the Veteran's tinnitus is less likely as not (less than 50/50 probability) caused by or a result of in-service acoustic trauma.  The rationale for the opinion given is that the service treatment record documentation does not appear to support recurrent tinnitus.  The examiner said that acoustic trauma is conceded.  In rendering the opinion the examiner noted that in the service treatment records, there was no complaint or diagnosis of tinnitus found and the Veteran denied the presence of ringing in the ears on a post-deployment questionnaire dated in May 2004.  The examiner also stated that no hearing loss or significant hearing threshold shift was documented.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.

Although the Veteran is competent to report that ringing in his ears began in service, the Board finds such contention is not credible.  While he related to the VA examiner that he had experienced recurrent bilateral tinnitus that began in 2004 "during firing of my weapon," in the May 2004 and June 2005 post-deployment health assessments he denied experiencing ringing in the ears at that time or at any time during the deployments.  The Board finds the denial of ringing of the ears made during the post-deployment health assessments to be more credible and probative than the contention made subsequent to the filing of his claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  In short, the Veteran's current contentions of experiencing tinnitus during service are inconsistent with his prior statements made during service denying ringing in his ears and the Board finds his current contentions are simply not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

To the extent the Veteran believes that his current tinnitus is related to noise exposure during service, the Board finds the medical opinion of the VA examiner on this question to be of greater probative value than the Veteran's lay assertions.  In this regard, there is no indication that the Veteran has any specialized knowledge in audiological disorders, and as a layperson, he is not competent to provide a medical opinion on the etiology of his current tinnitus, especially given that his contention of the condition arising in service has been found not to be credible.  The question of whether tinnitus arising several years after significant noise exposure is due to that prior noise exposure requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The VA examiner provided a rationale for the opinion that the Veteran's tinnitus is less likely as not caused by or a result of in-service acoustic trauma.  Such opinion was provided following claims file review and examination of the Veteran, and included a rationale for the conclusion.  Thus, such opinion is entitled to the greatest probative weight.  In addition, a July 2010 VA examiner opined that the Veteran's tinnitus is not due to a head injury.  The Board finds the VA examiners' opinion and the contemporaneous service treatment records to be more probative than the Veteran's lay assertions as to the onset and etiology of any current tinnitus. 

In summary, the competent and credible evidence of record does not establish the existence of tinnitus in service, and the most probative evidence indicates that any current tinnitus is not related to the Veteran's military service, to include noise exposure therein.  Thus, the preponderance of the evidence is against a finding of service connection for tinnitus. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

The appeal on the issue of entitlement to service connection for a right knee condition is dismissed.

Entitlement to service connection for tinnitus is denied.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for a left elbow condition.

The Veteran contends that he is entitled to service connection for a current left elbow condition because such is due to injuries sustained during his active military service and while performing active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  

The service treatment records reveal that the Veteran sought treatment in August 2004 for a contusion on his left elbow after being jostled in the gun turret of a tactical vehicle.  The left elbow had mild soft tissue swelling posteriorly with no bony defect palpable.  There was mild tenderness.  No fracture was noted on left elbow X-ray.  The assessment was of contusion with intact skin surface.  The Veteran was provided medication and placed on a temporary profile/limited duty.  During a follow-up later that month, the Veteran reported no pain unless he used the elbow to pick-up objects with some weight or is he rested his arm on something.  There was a small amount of bruising to the left forearm and some discoloration.  There was resolving swelling and bruising with mild tenderness.  Upon examination, the assessment was of resolving left elbow contusion.  A June 2007 entry indicates that the Veteran injured his left elbow on a 50 caliber mount.  The examiner noted that the left arm was "real tense" below the elbow to the wrist.  The examiner stated that if pressure is applied to the upper forearm, the Veteran's fingers start to tingle.  The Veteran also reported entire hand numbness with lifting, pulling, and elevation.  At that time, the Veteran was given a physical profile for left elbow trauma and neuropathy.

Treatment records dating since June 2007 show that the Veteran has had ongoing complaints of symptoms referable to the left arm, including pain and tingling from his elbow to his wrist, which he relates to his initial left arm injury during service.

The Veteran was provided with a VA examination in August 2004, during which the Veteran reported experiencing dull, sharp, aching pains all at the same time with pressure on the arm.  He reported left hand tingling when anything is resting on the elbow.  X-rays showed a normal left elbow.  After a physical examination, the examiner indicated that there are no objective findings to support the Veteran's claim of left elbow paresthesia.

VA treatment records show that during an April 2009 orthopedic surgery consult, the impression of the examining orthopedic surgeon was of left upper extremity neuropathy, possibly consistent with cubital tunnel syndrome, possibly involving the median nerve as well at the wrist.  Private treatment records show that in June 2009, the Veteran underwent a nerve conduction velocity study (NCVS), which was consistent with a bilateral carpal tunnel syndrome.  The physician conducting the NCVS examined the Veteran and also indicated that he thought that the Veteran had clinical symptoms suggestive of a left tennis elbow or supinator syndrome.  His impression also included rule out local entrapment and rule out cervical radiculopathy.

The Veteran was provided with another VA examination with a physician in July 2010.  After reviewing the Veteran's history and performing a physical examination, the examiner's diagnoses included left elbow contusion and left elbow medial epicondylitis.  With regard to the contusion, the examiner stated that it had resolved with no objective residuals and no functional limitation.  The examiner noted that it was caused by or a result of a condition treated in service because this condition is documented in the service treatment records.  With regards to the left elbow medial epicondylitis, there was moderate functional limitation.  The examiner stated that it is not caused by or a result of left elbow injury in service because there is a symptom free interval from 2004 to 2007, before the Veteran complained of left elbow pain again.

In November 2010, the Veteran was evaluated by an Air Force physician and the assessment was of multiple upper extremity issues to include bilateral carpal tunnel, left worse than right, and possibly clinical examination findings consistent with left cubital tunnel.

The Board notes that the Veteran underwent a carpal tunnel release on the left in December 2010 and a carpal tunnel release on the right in January 2011.  The physician who performed those procedures noted in November 2010 that he was a bit unsure from the Veteran's neurologist's report whether he was suggesting that the Veteran's ulnar nerve is entrapped at the elbow and also needs release.

While the Veteran has been provided with two VA examinations to evaluate his left elbow condition, the Board finds that another VA examination is warranted.  The August 2004 VA examiner indicated that there are no objective findings to support the Veteran's claim, although the more recent evidence indicates that the Veteran does have a current left elbow condition.  While the July 2010 VA examiner related a left elbow contusion to service, the examiner also said that such had resolved with no objective residuals and no functional limitation.  Thus, it is unclear whether the examiner was providing a current diagnosis of residuals of a left elbow contusion or reciting the Veteran's history.  Additionally, the July 2010 examiner stated that left elbow medial epicondylitis is not caused by or a result of a left elbow injury in service because there is a symptom free interval from 2004 to 2007.  However, the examiner failed to explain why the Veteran's currently diagnosed condition is unrelated to the documented June 2007 injury.  Thus, as the medical evidence shows that the Veteran was treated during service for left elbow injuries and the record is unclear regarding the nature of his current left elbow condition and its relationship to service, a VA examination should be provided to the Veteran to determine the nature of any current left elbow condition and its possible relationship to active service and his reserve service in the Army National Guard, including the left elbow injuries that were treated therein.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

The Board also notes that some of the Veteran's service personnel records have been associated with the claims file.  However, to date, the Veteran's status as ACDUTRA or inactive duty training INACDUTRA in June 2007 has not been verified.  A request through official sources for verification of such should be made.  In addition, the Veteran should be asked to submit any documents he has verifying his duty status at that time. 

Further, on a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, the Veteran reported receiving treatment from Dr. Hardin at the Navy Base in Panama City Beach, Florida for his left elbow in September 2010.  The claims file reflects that the RO requested such records in May 2011.  However, a June 2011 Report of General Information indicates that a Petty Officer at the Naval Coast Systems Command Branch Clinic stated over the telephone that such facility had no records on the Veteran.  On remand, the Veteran should be notified of such and provided the opportunity to submit any such records.

The Board also observes that VA and private treatment reports indicate that the Veteran has undergone a magnetic resonance imaging (MRI) study of the left elbow.  Specifically, the report of an April 2009 VA orthopedic surgery consultation indicates that an MRI study of the left elbow performed on October 29, 2008 is normal.  However, the report of such has not been associated with the claims file.  On remand, after securing any necessary release from the Veteran, any private, military, or VA records of treatment for the left elbow identified by the Veteran should be requested and associated with the claims file.  Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify whether the Veteran was serving on ACDUTRA or INACDUTRA in June 2007 through official sources.  In addition, the Veteran should be asked to submit any documents he has verifying his duty status during that time. 

2.  Contact the Veteran and notify him that VA was unable to obtain treatment records from Dr. Hardin at the Navy Base in Panama City Beach, Florida, and provide him an opportunity to submit such records.  

3.  Ask the Veteran to furnish the names, addresses, and dates of treatment of all private, military, and VA medical care providers who have recently treated him for a left elbow condition.  After securing any necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of any relevant treatment records identified by the Veteran that are not duplicates of those contained in the claims file.  Additionally, the RO should obtain relevant VA treatment records from the VA Medical Center in Biloxi, Mississippi and the outpatient clinic in Panama City, Florida dating since December 2010.  A specific request should also be made for the report of the October 29, 2008 MRI. 

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA joints examination to determine the nature of any current left elbow condition and to obtain an opinion as to whether such condition is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed, and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis for any left elbow condition identified.  Additionally, the examiner should indicate whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any current left elbow condition is related to the Veteran's active military service, to include the documented left elbow complaints following an injury during active service in August 2004.  The examiner should also indicate whether it is more likely, less likely, or at least as likely as not (50 percent probability) that any current left elbow condition is related to injuries received during the 2007 period of reserve service.

The examiner should set forth the medical basis for all opinions expressed and conclusions reached. 

5.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


